10

1]

13

14

15

16

17

18

19

20

21

22

23

Case 2:19-cv-00801-JLR Document 8-1 Filed 08/02/19 Page 1of1

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
ROBERT ESQUIRO,
Plaintiff, Case No. C19-801-JLR-MLP
V. ORDER

OKANOGAN COUNTY DISTRICT

COURT,

Defendant.

 

 

 

 

Having reviewed the Report and Recommendation of the Honorable Michelle L.

Peterson,
record, th
(1

(2

United States Magistrate Judge, any objections or responses to that, and the remaining
e Court finds and ORDERS:
) The Court ADOPTS the Report and Recommendation.

) This case is DISMISSED without prejudice for failure to pay the filing fee.

The Clerk is directed to send copies of this Order to the parties and to Judge Peterson.

uM,
Dated this2@ day of August, 2019. \_

ORDER - 1

JAMES L. ROBART
United Statep District Judge

 
